 



Exhibit 10.3E
OMNITURE, INC.
2006 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
NON-U.S. PARTICIPANTS
     Unless otherwise defined herein, the terms defined in the 2006 Equity
Incentive Plan (the “Plan”) will have the same defined meanings in this
Restricted Stock Unit Award Agreement (the “Award Agreement”).

I.   NOTICE OF RESTRICTED STOCK UNIT GRANT

     
     Participant’s Name:
  [INSERT NAME]
 
   
     Participant’s Address:
  [INSERT ADDRESS]

     You have been granted the right to receive an Award of Restricted Stock
Units, subject to the terms and conditions of the Plan and this Award Agreement,
as follows:

     
     Grant Number:
  [INSERT GRANT NUMBER]
 
   
     Date of Grant:
  [INSERT GRANT DATE]
 
   
     Vesting Commencement Date:
  [INSERT START DATE]
 
   
     Number of Restricted Stock Units:
  [INSERT NUMBER OF SHARES]

     Vesting Schedule:
     Subject to any acceleration provisions contained in the Plan or set forth
below, the Restricted Stock Unit will vest in accordance with the following
schedule:
     [INSERT VESTING SCHEDULE], subject to Participant continuing to be a
Service Provider through each applicable vesting date.]
     In the event Participant ceases to be a Service Provider for any or no
reason before Participant vests in the Restricted Stock Unit, the Restricted
Stock Unit and Participant’s right to acquire any Shares hereunder will
immediately terminate.

II.   AGREEMENT

     A. Grant of Restricted Stock Unit.
          The Administrator hereby grants to the individual named in the Notice
of Grant attached as Part I of this Award Agreement (“Participant”) under the
Plan an Award of Restricted Stock Units, subject to all of the terms and
conditions in this Award Agreement and the Plan, which is incorporated herein by
reference. Subject to Section 19(c) of the Plan, in the event of a conflict
between the terms and conditions of the Plan and the terms and conditions of
this Award Agreement, the terms and conditions of

 



--------------------------------------------------------------------------------



 



the Plan will prevail.
     B. Company’s Obligation to Pay.
          Each Restricted Stock Unit represents the right to receive a Share on
the date it vests. Unless and until the Restricted Stock Units will have vested
in the manner set forth in Section C, Participant will have no right to payment
of any such Restricted Stock Units. Prior to actual payment of any vested
Restricted Stock Units, such Restricted Stock Unit will represent an unsecured
obligation of the Company, payable (if at all) only from the general assets of
the Company. Any Restricted Stock Units that vest in accordance with Sections C
or D will be paid to Participant (or in the event of Participant’s death, to his
or her estate) in whole Shares, subject to Participant satisfying any applicable
tax withholding obligations as set forth in Section G. Subject to the provisions
of Section D, such vested Restricted Stock Units shall be paid in Shares as soon
as practicable after vesting, but in each such case within the period ending no
later than the date that is two and one half (21/2) months from the end of the
Company’s tax year that includes the vesting date.
     C. Vesting Schedule.
          Except as provided in Section D, and subject to Section E, the
Restricted Stock Units awarded by this Award Agreement will vest in accordance
with the vesting provisions set forth in the Notice of Grant attached as Part I
of this Award Agreement. Restricted Stock Units scheduled to vest on a certain
date or upon the occurrence of a certain condition will not vest in Participant
in accordance with any of the provisions of this Award Agreement, unless
Participant will have been continuously a Service Provider from the Date of
Grant until the date such vesting occurs.
     D. Administrator Discretion.
          The Administrator, in its discretion, may accelerate the vesting of
the balance, or some lesser portion of the balance, of the unvested Restricted
Stock Units at any time, subject to the terms of the Plan. If so accelerated,
such Restricted Stock Units will be considered as having vested as of the date
specified by the Administrator.
          Notwithstanding anything in the Plan or this Award Agreement to the
contrary, if the vesting of the balance, or some lesser portion of the balance,
of the Restricted Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) Participant is a “specified
employee” within the meaning of Section 409A at the time of such termination as
a Service Provider and (y) the payment of such accelerated Restricted Stock
Units will result in the imposition of additional tax under Section 409A if paid
to Participant on or within the six (6) month period following Participant’s
termination as a Service Provider, then the payment of such accelerated
Restricted Stock Units will not be made until the date six (6) months and one
(1) day following the date of Participant’s termination as a Service Provider,
unless the Participant dies following his or her termination as a Service
Provider, in which case, the Restricted Stock Units will be paid in Shares to
the Participant’s estate as soon as practicable following his or her death. It
is the intent of this Award Agreement to comply with the requirements of
Section 409A so that none of the Restricted Stock Units provided under this
Award Agreement or Shares issuable thereunder will be subject to the additional
tax imposed under Section 409A, and any ambiguities herein will be interpreted
to so comply. For purposes of this Award Agreement, “Section 409A” means
Section 409A of the Code, and any proposed, temporary or final Treasury
Regulations and Internal Revenue Service guidance thereunder, as each may be
amended from time to time.

-2-



--------------------------------------------------------------------------------



 



     E. Forfeiture upon Termination of Status as a Service Provider.
          Notwithstanding any contrary provision of this Award Agreement, the
balance of the Restricted Stock Units that have not vested as of the time of
Participant’s termination as a Service Provider for any or no reason and
Participant’s right to acquire any Shares hereunder will immediately terminate.
     F. Death of Participant.
          Any distribution or delivery to be made to Participant under this
Award Agreement will, if Participant is then deceased, be made to Participant’s
designated beneficiary, or if no beneficiary survives Participant, the
administrator or executor of Participant’s estate. Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.
     G. Withholding of Taxes.
          Regardless of any action the Company or the Parent or Subsidiary
employing or retaining Participant (the “Employer”) takes with respect to any or
all income tax (including U.S. federal, state and local tax and/or non-U.S.
tax), social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), Participant acknowledges that the ultimate
liability for all Tax-Related Items legally due by Participant is and remains
Participant’s responsibility and that the Company and/or the Employer (i) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Award, including the grant or vesting
of the Restricted Stock Units, the subsequent sale of any Shares acquired upon
vesting and the receipt of any dividends or dividend equivalents; and (ii) do
not commit to structure the terms of the grant or any aspect of the Award to
reduce or eliminate Participant’s liability for Tax-Related Items.
          Prior to the relevant taxable event, Participant shall pay or make
arrangements satisfactory to the Company and/or the Employer to satisfy all
withholding and payment on account obligations of the Company and/or the
Employer. In this regard, if permissible under local law, Participant authorizes
the Company and/or the Employer, at its discretion, to satisfy the obligations
with regard to all Tax-Related Items legally payable by Participant by one or a
combination of the following:
          (i) withholding from Participant’s wages or other cash compensation
paid to Participant by the Company and/or the Employer; or
          (ii) withholding from the proceeds of the sale of Shares acquired upon
vesting of the Award; or
          (iii) arranging for the sale of Shares otherwise deliverable to
Participant (on Participant’s behalf and at Participant’s direction pursuant to
this authorization); or
          (iv) withholding otherwise deliverable Shares, provided that the
Company only withholds the amount of Shares necessary to satisfy the minimum
withholding amount or such other amount as may be necessary to avoid adverse
accounting treatment. If the Company satisfies the obligation for Tax-Related
Items by withholding a number of Shares as described herein, Participant shall
be deemed, for tax purposes only, to have been issued the full number of Shares
subject to the vested portion of the Award, notwithstanding that a number of the
Shares are held back solely for the purpose of paying the Tax-Related Items due
as a result of any aspect of the Award.

-3-



--------------------------------------------------------------------------------



 



          Finally, Participant shall pay to the Company or the Employer any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold as a result of Participant’s participation in the Plan that cannot be
satisfied by the means previously described. Participant acknowledges and agrees
that the Company may refuse to deliver Shares if Participant fails to comply
with Participant’s obligations in connection with the Tax-Related Items as
described in this section.
     H. Entire Agreement; Governing Law.
          The Plan is incorporated herein by reference. The Plan and this Award
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to Participant’s interest except by
means of a writing signed by the Company and Participant. Notwithstanding
anything to the contrary in the Plan or this Award Agreement, the Company
reserves the right to revise this Award Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with Section 409A or to otherwise avoid imposition of any additional tax
or income recognition under Section 409A in connection to this Award of
Restricted Stock Units. This Award Agreement is governed by the internal
substantive laws, but not the choice of law rules, of Utah. For purposes of
litigating any dispute that arises directly or indirectly from the relationship
of the parties evidenced by this grant or the Agreement, the parties hereby
submit to and consent to the exclusive jurisdiction of the State of Utah and
agree that such litigation shall be conducted only in the courts of Utah, Fourth
District, or the federal courts for the United States for the 10th Circuit, and
no other courts, where this grant is made and/or to be performed.
     I. Rights as Stockholder.
          Neither Participant nor any person claiming under or through
Participant will have any of the rights or privileges of a stockholder of the
Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant. After such issuance, recordation and delivery, Participant will
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.
     J. NO GUARANTEE OF CONTINUED SERVICE.
          PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE VESTING OF THE RESTRICTED
STOCK UNITS PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING
AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE EMPLOYER) AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF RESTRICTED STOCK
UNITS OR ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES
THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S
RIGHT OR THE RIGHT OF THE COMPANY (OR THE EMPLOYER) TO TERMINATE PARTICIPANT’S
RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME.
     K. Nature of Grant. In accepting the grant, Participant acknowledges that:

-4-



--------------------------------------------------------------------------------



 



          (1) the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, unless otherwise provided in the Plan and this Award
Agreement;
          (2) the Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of Restricted Stock Units,
or benefits in lieu of Restricted Stock Units, even if Restricted Stock Units
have been granted repeatedly in the past;
          (3) all decisions with respect to future Awards, if any, will be at
the sole discretion of the Company;
          (4) Participant is voluntarily participating in the Plan;
          (5) the Award is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or the
Employer, and which is outside the scope of Participant’s employment or service
contract, if any;
          (6) the Award is not part of normal or expected compensation or salary
for any purposes, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Company or the Employer;
          (7) in the event that Participant is not an Employee of the Company or
any Parent, Subsidiary or affiliate of the Company, the Award and Participant’s
participation in the Plan will not be interpreted to form an employment or
service contract or relationship with the Company or any Parent, Subsidiary or
affiliate of the Company;
          (8) the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
          (9) in consideration of the Award, no claim or entitlement to
compensation or damages shall arise from termination of the Award or from any
diminution in value of the Award or Shares acquired upon vesting of the Award
resulting from termination of Participant’s status as a Service Provider by the
Company or the Employer (for any reason whatsoever and whether or not in breach
of local labor laws) and Participant irrevocably releases the Company and the
Employer from any such claim that may arise; if, notwithstanding the foregoing,
any such claim is found by a court of competent jurisdiction to have arisen,
then, by signing this Award Agreement, Participant shall be deemed irrevocably
to have waived his or her entitlement to pursue such claim;
          (10) in the event of termination of Participant’s status as a Service
Provider (whether or not in breach of local labor laws), Participant’s right to
receive an Award and vest in an Award under the Plan, if any, will terminate
effective as of the date that Participant is no longer actively a Service
Provider and will not be extended by any notice period mandated under local law
(e.g., active employment will not include a period of “garden leave” or similar
period pursuant to local law); the Administrator shall have the exclusive
discretion to determine when Participant is no longer actively a Service
Provider for purposes of the Award;
          (11) the Company is not providing any tax, legal or financial advice,
nor is the Company making any recommendations regarding Participant’s
participation in the Plan, or Participant’s acquisition or sale of the
underlying Shares; and

-5-



--------------------------------------------------------------------------------



 



          (12) Participant is hereby advised to consult with Participant’s own
personal tax, legal and financial advisors regarding Participant’s participation
in the Plan before taking any action related to the Plan.
     L. Data Privacy.
          Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Award Agreement and any other Award grant
materials by and among, as applicable, the Employer, the Company and its
Parents, Subsidiaries and affiliates for the exclusive purpose of implementing,
administering and managing Participant’s participation in the Plan.
          Participant understands that the Company and the Employer may hold
certain personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all Awards
or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in Participant’s favor, for the exclusive
purpose of implementing, administering and managing the Plan (“Data”).
          Participant understands that Data will be transferred to E*TRADE
FINANCIAL, or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan. Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than Participant’s country. Participant understands
that Participant may request a list with the names and addresses of any
potential recipients of the Data by contacting Participant’s local human
resources representative. Participant authorizes the Company, E*TRADE FINANCIAL
and any other possible recipients which may assist the Company (presently or in
the future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing Participant’s
participation in the Plan. Participant understands that Data will be held only
as long as is necessary to implement, administer and manage Participant’s
participation in the Plan. Participant understands that Participant may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing
Participant’s local human resources representative. Participant understands,
however, that refusing or withdrawing consent may affect Participant’s ability
to participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that Participant may contact Participant’s local human resources
representative.
     M. Address for Notices.
          Any notice to be given to the Company under the terms of this Award
Agreement will be addressed to the Company at Ominture, Inc., 550 East
Timpanagos Circle Building G, Orem, UT 84097, or at such other address as the
Company may hereafter designate in writing.
     N. Grant is Not Transferable.

-6-



--------------------------------------------------------------------------------



 



          Except to the limited extent provided in Section F, this grant and the
rights and privileges conferred hereby will not be transferred, assigned,
pledged or hypothecated in any way (whether by operation of law or otherwise)
and will not be subject to sale under execution, attachment or similar process.
Upon any attempt to transfer, assign, pledge, hypothecate or otherwise dispose
of this grant, or any right or privilege conferred hereby, or upon any attempted
sale under any execution, attachment or similar process, this grant and the
rights and privileges conferred hereby immediately will become null and void.
     O. Binding Agreement.
          Subject to the limitation on the transferability of this grant
contained herein, this Award Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
     P. Additional Conditions to Issuance of Stock.
          If at any time the Company will determine, in its discretion, that the
listing, registration or qualification of the Shares upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory authority is necessary or desirable as a condition to
the issuance of Shares to Participant (or his or her estate), such issuance will
not occur unless and until such listing, registration, qualification, consent or
approval will have been effected or obtained free of any conditions not
acceptable to the Company. Where the Company determines that the delivery of the
payment of any Shares will violate federal securities laws or other applicable
laws, the Company will defer delivery until the earliest date at which the
Company reasonably anticipates that the delivery of Shares will no longer cause
such violation. The Company will make all reasonable efforts to meet the
requirements of any such state or federal law or securities exchange and to
obtain any such consent or approval of any such governmental authority.
     Q. Administrator Authority.
          The Administrator will have the power to interpret the Plan and this
Award Agreement and to adopt such rules for the administration, interpretation
and application of the Plan as are consistent therewith and to interpret or
revoke any such rules (including, but not limited to, the determination of
whether or not any Restricted Stock Units have vested). All actions taken and
all interpretations and determinations made by the Administrator in good faith
will be final and binding upon Participant, the Company and all other interested
persons. No member of the Administrator will be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan or this Award Agreement.
     R. Language.
          If Participant has received this Award Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control, unless otherwise prescribed by local law.
     S. Electronic Delivery.
          The Company may, in its sole discretion, decide to deliver any
documents related to Restricted Stock Units awarded under the Plan or future
Restricted Stock Units that may be awarded under the Plan by electronic means or
request Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery
and, if requested, to

-7-



--------------------------------------------------------------------------------



 



agree to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.
     T. Captions.
          Captions provided herein are for convenience only and are not to serve
as a basis for interpretation or construction of this Award Agreement.
     U. Severability.
          The provisions of this Award Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
     V. Exhibit.
          Notwithstanding any provision herein, Participant’s participation in
the Plan shall be subject to any special terms and conditions as set forth in
Exhibit A for Participant’s country of residence, if any. Exhibit A constitutes
part of this Award Agreement.
     By Participant’s signature and the signature of the Company’s
representative below, Participant and the Company agree that this Award of
Restricted Stock Units is granted under and governed by the terms and conditions
of the Plan and this Award Agreement. Participant has reviewed the Plan and this
Award Agreement in their entirety, has had an opportunity to obtain the advice
of counsel prior to executing this Award Agreement and fully understands all
provisions of the Plan and Award Agreement. Participant hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and Award Agreement.
Participant further agrees to notify the Company upon any change in the
residence address indicated below.

         
PARTICIPANT:
  OMNITURE, INC.    
 
       
 
       
 
       
Signature
  By    
 
       
 
       
Print Name
  Title    
 
       
Residence Address:
       
 
       
 
       
 
       
 
       

-8-



--------------------------------------------------------------------------------



 



EXHIBIT A
OMNITURE, INC. 2006 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
SPECIAL TERMS FOR PARTICIPANTS OUTSIDE THE U.S.
This Exhibit A includes special terms and conditions that govern the Restricted
Stock Units granted to Participant if Participant resides in the countries
contained herein. Capitalized terms used but not defined herein shall have the
meanings assigned to them in the Award Agreement (of which this Exhibit A is a
part) and the Plan.
This Exhibit A may also include information regarding exchange controls and
certain other issues of which Participant should be aware with respect to
Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of January 2008. Such laws are often complex and change frequently.
As a result, the Company strongly recommends that Participant not rely on the
information noted herein as the only source of information relating to the
consequences of Participant’s participation in the Plan because the information
may be out of date at the time Participant acquires Shares or sells Shares
he/she acquires under the Plan.
In addition, the information is general in nature and may not apply to
Participant’s particular situation, and the Company is not in a position to
assure Participant of any particular result. Accordingly, Participant is
strongly advised to seek appropriate professional advice as to how the relevant
laws in Participant’s country apply to his or her specific situation.
If Participant is a citizen or resident of another country, or is considered a
resident of another country for local law purposes, the information contained in
this Appendix may not be applicable to him or her.
Australia
Securities Law Disclaimer
Participant acknowledges and understands that if Participant acquires Shares
upon vesting of the Award and Participant offers Shares for sale to a person or
entity resident in Australia, the offer may be subject to disclosure
requirements under Australian law. Participant acknowledges and understands that
Participant should obtain legal advice on the disclosure obligations prior to
making any such offer.
Restricted Stock Units Payable Only in Shares
Notwithstanding any discretion in the Plan or anything to the contrary in the
Award Agreement, the grant of Restricted Stock Units does not provide any right
for Participant to receive a cash payment and the Restricted Stock Units are
payable in newly-issued Shares only (i.e., treasury shares will not be used to
settle vested Restricted Stock Units).
Japan
No country-specific terms apply.
United Kingdom
Eligibility

Page 1 of 3



--------------------------------------------------------------------------------



 



Notwithstanding the provisions of Section 4(b) of the Plan, Restricted Stock
Units may only be granted to employees of the Company, or any Parent or
Subsidiary or affiliate. Such term shall not include common law employees,
non-employee executive officers or non-employee directors.
Withholding
The paragraphs below replace in its entirety Section II.G of the Award
Agreement:
Regardless of any action the Company or the Parent or Subsidiary employing or
retaining Participant (the “Employer”) takes with respect to any or all income
tax, primary and secondary Class 1 National Insurance contributions, payroll tax
or other tax-related withholding attributable to or payable in connection with
or pursuant to the grant, vesting, release or assignment of any Award
(“Tax-Related Items”), Participant acknowledges that the ultimate liability for
all Tax-Related Items legally due by Participant is and remains Participant’s
responsibility and that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, including the grant or vesting of
the Restricted Stock Units, the subsequent sale of any Shares acquired upon
vesting and the receipt of any dividends or dividend equivalents; and (ii) do
not commit to structure the terms of the grant or any aspect of the Award to
reduce or eliminate Participant’s liability for Tax-Related Items.
As a condition of the issuance of Shares upon vesting of the Restricted Stock
Units, the Company and/or the Employer shall be entitled to withhold and
Participant agrees to pay, or make adequate arrangements satisfactory to the
Company and/or the Employer to satisfy, all obligations of the Company and/or
the Employer to account to HM Revenue & Customs (“HMRC”) for any Tax-Related
Items.
In this regard, if permissible under local law, Participant authorizes the
Company and/or the Employer, at its discretion, to satisfy the obligations with
regard to all Tax-Related Items legally payable by Participant by one or a
combination of the following:
     (i) withholding from Participant’s wages or other cash compensation paid to
Participant by the Company and/or the Employer; or
     (ii) withholding from the proceeds of the sale of Shares acquired upon
vesting of the Award; or
     (iii) arranging for the sale of Shares otherwise deliverable to Participant
(on Participant’s behalf and at Participant’s direction pursuant to this
authorization); or
     (iv) withholding otherwise deliverable Shares. If the Company satisfies the
obligation for Tax-Related Items by withholding a number of Shares as described
herein, Participant shall be deemed to have been issued the full number of
Shares subject to the vested portion of the Award, notwithstanding that a number
of the Shares are held back solely for the purpose of paying the Tax-Related
Items due as a result of any aspect of the Award.
Participant shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to account to HMRC with
respect to the event giving rise to the Tax-Related Items (the “Chargeable
Event”) that cannot be satisfied by the means previously described. If payment
or withholding is not made within 90 days of the Chargeable Event or such other
period as required under U.K. law (the “Due Date”), Participant agrees that the
amount of any uncollected Tax-Related Items shall (assuming Participant is not a
director or executive officer of the Company (within the meaning of Section
13(k) of the U.S. Securities and Exchange Act of 1934, as amended)), constitute
a loan owed by Participant to the Employer, effective on the Due Date.
Participant agrees that the loan will bear interest at the then-current HMRC
Official Rate and it will be

Page 2 of 3



--------------------------------------------------------------------------------



 



immediately due and repayable, and the Company and/or the Employer may recover
it at any time thereafter by any of the means referred to above. If any of the
foregoing methods of collection are not allowed under Applicable Laws or if
Participant fails to comply with Participant’s obligations in connection with
the Tax-Related Items as described in this section, the Company may refuse to
deliver the Shares acquired under the Plan.
Joint Election
As a condition of Participant’s participation in the Plan and the vesting of the
Restricted Stock Units, Participant agrees to accept any liability for secondary
Class 1 National Insurance contributions (the “Employer’s Liability”) which may
be payable by the Company and/or the Employer in connection with the Restricted
Stock Units and any event giving rise to Tax-Related Items. To accomplish the
foregoing, Participant agrees to execute a joint election with the Company (the
“Election”), the form of such Election being formally approved by HMRC, and any
other consent or elections required to accomplish the transfer of the Employer’s
Liability to Participant. Participant further agrees to execute such other joint
elections as may be required between Participant and any successor to the
Company and/or the Employer. If Participant does not enter into the Election
when Participant accepts the Award Agreement or when otherwise requested by the
Company and/or Employer, or if the Election is revoked at any time by HMRC, the
Restricted Stock Units will cease vesting and become null and void, and no
Shares will be acquired under the Plan without any liability to the Company or
any Parent or Subsidiary, unless Participant agrees to pay an amount equal to
the Employer’s Liability to the Company, the Employer and/or any Parent,
Subsidiary or affiliate. Participant further agrees that the Company and/or the
Employer may collect the Employer’s Liability by any of the means set forth in
the Withholding section of this Award Agreement.

Page 3 of 3